DETAILED ACTION
Status of the Claims
Claims 1, 3-6, 8-9, and 11-23 are currently pending and are examined herein.
The following Office Action is in response to Applicant’s communication dated 05/05/2021.  Rejection(s) and/or objection(s) not reiterated from previous office actions are hereby withdrawn.  The following rejection(s) and/or objection(s) are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/05/2021 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejection(s) – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 



Claims 4-5, 8, 11-13 and 22-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  This rejection concerns “new matter.”
Claims 4-5, 8, 11-13, and 22-23 have been amended to include the limitation “administering a late-stage cancer therapy”, however, the specification as originally filed does not provide adequate written description support for administering a late-stage cancer therapy.
Applicants are reminded, as per 37 C.F.R. 1.121, that no amendment may introduce new matter into the disclosure of an application, and that in accordance with MPEP § 2163(II)(A)(3)(b), when filing an amendment an applicant should show support in the original disclosure for new or amended claims.
MPEP §2163(I) states that to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  MPEP §2163(I)(B) explains the written description matter as it relates to new and amended claims, stating that the written description requirement prevents an 
MPEP 2163.06(I) notes “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).” 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 4-5, 8, 11-13, and 22-23 are rejected under 35 U.S.C. 101 because the claimed invention(s) is/are directed to one or more judicial exceptions (i.e., product of nature, a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 4-5, 8, 11-13, and 22-23 each recites a method for measuring one or more metabolites in a serum or urine sample, comparing levels of biomarker(s) to controls, and conditionally administering late-stage cancer therapy, and is directed to one or more of a law of nature, a natural phenomenon, a product of nature, and an abstract idea.  Specifically, the “comparing” biomarker levels to a control, is a judicial exception, specifically being a mental process, which has been identified as an abstract idea and/or ‘idea of itself’, and therefore a judicial exception, as per MPEP 2106.04(a)(2)(III)(B): Concepts relating to data comparisons that can be performed Mayo case.  Further, it is noted that the step of “administering a late-stage cancer therapy to the subject” does not occur for every embodiment of the claims, but only when certain biomarkers are determined to be higher or lower than controls.  In the case where the biomarkers do not meet the specific conditions, then no “administering a late-stage cancer therapy to the subject” 
For the claims, the additional element(s) consist of “detecting” one or more of the recited biomarkers using mass spectrometry and “administering a late-stage cancer therapy to the subject” when the biomarkers are determined to be higher or lower compared to control levels.  Such “detecting”/measuring step constitutes routine, convention, and well-understood activities known in the industry at the time of the invention, specified as a high level of generality, and therefore are not enough to qualify as “significantly more” when recited with the judicial exception of the claim.  Specifically, it is noted that this is evidenced at least by the availability of a commercially available kit as used by Applicant (i.e. the AbsoluteIDQ® p180 kit as per para 0031 of the instant specification, datasheet included in the Non-Final Rejection of 06/15/2018) and therefore are not enough to qualify as “significantly more” when recited with the judicial exception of the claim.  This is equally true both when considering the steps individually and as an ordered combination.  Furthermore, as noted above, such a data gathering step is insignificant extra-solution activity and therefore cannot be considered to add “significantly more” to the judicial exception(s).  The step of  “administering a late-stage cancer therapy to the subject” is stated at such a high level of generality so as to amount to no or little more than telling the relevant audience of the judicial exception and instructing them to “apply it”, similar to the Mayo case.  Further, it is noted that the step of “administering a late-stage cancer therapy to the subject” does not occur for 
For further information, please see the latest revision of MPEP 2104-2106 {Patent Subject Matter Eligibility Under 35 U.S.C. 101}, including MPEP 2106.04 {Eligibility Step 2A: Whether a Claim is Directed to a Judicial Exception} and 2106.05 {Eligibility Step 2B: Whether a Claim Amounts to Significantly More}, as well as the guidance on Subject Matter Eligibility, including the 2019 Guidance issued Jan. 7, 2019, and the October 2019 Update, provided on the USPTO website at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.
***
Response to Arguments
The 05/05/2021 remarks argue: claims are patent eligible under 35 U.S.C. 101.
Applicant's arguments have been fully considered but they are not persuasive for at least the following reasons.
Specifically, the remarks at page 7 assert that Applicant amends claims 4-5, 8 and 11 to replace the step of "determining that lung cancer is detected" with the step of "administering a late-stage cancer therapy to the subject".  It is submitted that the amended claims constitute patent eligible subject matter and withdrawal of the rejection is respectfully requested.  In response, it is noted that such an amendment does not 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Bouatra et al.
Claims 1, 6, 14-15, 18, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bouatra et al. (PLOS ONE, 2013, 8(9):e73076).
Regarding claims 1, Bouatra teaches a method comprising detecting all of the following biomarkers in urine (e.g. Abstract) using mass spectrometry (e.g. Abstract): DMA, C5:1, C5-OH, C10:1, ADMA, C5-OH, SDMA, and kynurenine (e.g. as listed in Tables 1-10).
Breier et al.
Claims 3, 9, 16-17, 19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Breier et al. (PLOS ONE, 2014, 9(2):e89728).
Regarding claims 3, 9, 16-17, 19, and 21, Breier teaches a method comprising detecting all of the following biomarkers in serum (e.g. Figure 1) using mass spectrometry (e.g. as per the Metabolite Analysis section on p. 3): PC aa C32:0, PC ae C36:0, PC ae 44:5, valine, and C10:2 (e.g. as per Figure 1).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy Flinders whose telephone number is (571) 270-1022.  The examiner can normally be reached M-F 10-6:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor is Heather Calamita, who can be reached at (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  

Primary Examiner, Art Unit 1639